Name: Commission Regulation (EEC) No 1144/92 of 5 May 1992 repealing Regulation (EEC) No 3522/91 opening a standing invitation to tender for the export of 150 000 tonnes of common wheat held at Ghent by the French intervention agency
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  regions of EU Member States;  Europe
 Date Published: nan

 No L 121 /6 Official Journal of the European Communities 6 . 5. 92 COMMISSION REGULATION (EEC) No 1144/92 of 5 May 1992 repealing Regulation (EEC) No 3522/91 opening a standing invitation to tender for the export of 150 000 tonnes of common wheat held at Ghent by the French intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 3522/91 (*), as amended by Regulation (EEC) No 383/92 (6), provides for the opening of a standing invitation to tender for export ; whereas it is convenient to cancel this invitation to tender : Article 1 Regulation (EEC) No 3522/91 is hereby repealed as from 6 May 1992. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . O OJ No L 288, 18 . 10 . 1991 , p. 21 0 OJ No L 334, 5 . 12. 1991 , p. 24. (6) OJ No L 43, 19 . 2. 1992, p. 7.